DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 1 – 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Publication No. 2021/0334502).
Regarding claim 1, in Figure 1 Lee discloses a display device, comprising: a display panel (100) in a wraparound form (display panel 100 may be a rollable display panel, paragraph [0044]), which comprises two wraparound edges opposite to each other (left and right ends --- the display panel 100 may include a curved part which is formed at left and right ends, paragraph [0044]; Figure 1) and two non-wraparound edges (top and bottom ends – when the display panel is rolled from the left end to the right end, the top and bottom ends are not rolled are wrapped around) opposite to each other; and a flexible circuit board (300) having a surface and a bonding region at a periphery of the surface, which is electrically bonded to one of the two non-wraparound edges through the bonding region thereof for driving the display panel (paragraph [0050]).
Regarding claim 2, Lee discloses wherein the display panel in the wraparound form comprises two long-extending portions opposite to each other and two short-extending portions between the two long-extending portions, and the flexible circuit board is attached to one of the two long-extending portions through at least a portion of its surface (Figure 1).


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 3 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers (U.S. Patent Publication No. 2013/0076612).
Regarding claim 3, in Figures 1A – 1B and Figure 3, Myers discloses a display device, comprising: a display panel (104) in a wraparound form (Figure 1B), which comprises two wraparound edges (104-1, 104-4, Figures 1A – 1B) opposite to each other and two non-wraparound edges (104-2, 104-3) opposite to each other; and a flexible circuit board (210, Figure 3) having a surface and a bonding region at a periphery of the surface, which is electrically bonded to one of the two wraparound edges through the bonding region thereof for driving the display panel (PCB 210 is electrically bonded to a wraparound end via flex 304 at lap joint 306, where the two wraparound ends are joined; paragraph [0039]; Figure 3).
Regarding claim 4, Myers discloses wherein the display panel in the wraparound form comprises two long-extending portions opposite to each other and two short-extending portions between the two long-extending portions, and the flexible circuit board is attached to one of the two long-extending portions through at least a portion of its surface (Figures 1A – 1B and Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847